Citation Nr: 0618510	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
hands.

4.  Entitlement to service connection for a bilateral 
shoulder disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for neuropathy of the 
legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1946 to December 
1949 and from July 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of any hand injury or disorder in 
service or for many years thereafter, and no competent 
evidence of a nexus between any current arthritis of the 
hands and the veteran's periods of active service from 
December 1946 to December 1949 and July 1950 to December 
1951.

2.  There is no evidence of a shoulder injury or disorder in 
service or for many years thereafter, and no competent 
evidence of a nexus between any current bilateral shoulder 
disorder and the veteran's periods of active service from 
December 1946 to December 1949 and July 1950 to December 
1951.

3.  There is no evidence of a back injury or disorder in 
service or for many years thereafter, and no competent 
evidence of a nexus between any current back disorder and the 
veteran's periods of active service from December 1946 to 
December 1949 and July 1950 to December 1951.

4.  There is no competent evidence of a current diagnosis of 
neuropathy of the legs.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the hands is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Service connection for a bilateral shoulder disorder is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Service connection for neuropathy of the legs is not 
established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board emphasizes that service connection 
requires the existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, there is no competent evidence of a 
current diagnosis of neuropathy of the legs.  VA medical 
records do not disclose any neurologic abnormality affecting 
the legs.  The veteran, as a lay person not trained or 
educated in medicine, is not competent to offer an opinion as 
to the existence and proper diagnosis of a current 
disability.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Absent competent evidence of a current 
disability, the Board finds that the preponderance of the 
evidence is against service connection for neuropathy of the 
legs.  38 U.S.C.A. § 5107(b).    

VA medical records list current problems that include 
osteoarthritis of multiple joints.  Although no affected 
joint is specifically identified, in the interest of 
affording the veteran the benefit of the doubt, the Board 
will assume that the record is sufficient to establish 
current disabilities of the hands, shoulders, and back.  

However, the Board finds that the preponderance of the 
evidence is against service connection for each disorder. Id.  
Specifically, there is no evidence of any hand, shoulder, or 
back disorder in service or for many years thereafter.  
Therefore, service connection may not be granted for chronic 
disorder in service or for a disorder first seen in service 
with continuous post-service symptoms.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. at 494-97.  Similarly, to 
the extent the evidence may show current osteoarthritis, 
there is no evidence of arthritis within one year after the 
veteran's separation from service, such that the presumption 
of in-service incurrence is not for application.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Finally, there is no competent evidence of a nexus between 
whatever current hand, shoulder, and back disorder the 
veteran has and his periods of active service many years ago.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The evidence of record is negative for any 
medical evidence or opinion relating to the etiology of a 
hand disorder.  VA medical records show a medical history 
that includes a fractured clavicle in 1990 related to a 
tractor accident, providing evidence against the claim that 
the disorder has anything to do with service.  In November 
2003, the veteran complained of low back pain aggravated by 
yard work, providing more evidence against this claim by 
indicating a post-service injury.  None of the medical 
evidence of record in any way relates a current disability to 
an injury or disease incurred or aggravated in service many 
years ago.  

The veteran alleges that he incurred the disorders at issue 
in service, specifically as a result of heavy lifting and 
driving, and generally related to serving onboard a cold, 
steel ship.  Again, the veteran's personal opinion as to the 
etiology of his disorders is not competent evidence required 
to establish service connection.  Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Moreover, 
as discussed above, there is no evidence of complaint, 
diagnosis, or treatment of any associated disorder in service 
more than 50 years ago that would lend credence to or 
otherwise support the veteran's contentions.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995) (credibility of written 
statements may be evaluated by considering factors including 
consistency relative to other evidence).  

In summary, the Board finds that the preponderance of the 
evidence is against service connection for arthritis of the 
hands, a bilateral shoulder disorder, a back disorder, and 
neuropathy of the legs.  38 U.S.C.A. § 5107(b).  The appeal 
is denied. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in November 2003, as 
well as information provided in the January 2004 rating 
decision and April 2004 statement of the case, the RO advised 
the veteran of the evidence needed to substantiate his claims 
and explained what evidence was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the statement of the case and February 2005 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Finally, the Board observes 
that the RO provided notice before the rating decision on 
appeal, and that the November 2003 letter specifically asks 
the veteran to send any medical reports he had, as well as 
other types of evidence that would support his appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Thus, the Board finds that the RO has provided all required 
notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concluded above that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot. 

With respect to the duty to assist, the RO has secured the 
veteran's service medical records and VA treatment records.  
The veteran has submitted some private medical evidence, not 
relevant to the issues discussed above, but has not 
authorized VA to obtain any additional private medical 
records.  38 U.S.C.A. § 5103A.      

In the May 2006 Informal Hearing Presentation, the veteran's 
representative argues that the veteran should be afforded a 
VA examination to determine the etiology of each of the 
claimed disorders. VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record 
(1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
See also McClendon v. Nicholson, ___ Vet. App. ___, 2006 WL 
1520790 (Vet. App. June 5, 2006) (discussing circumstances 
when a VA examination is required).


ORDER

Service connection for arthritis of the hands is denied.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a back disorder is denied.

Service connection for neuropathy of the legs is denied.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus.  The record reveals that the RO ordered VA 
examinations to determine, in pertinent part, the etiology of 
these disorders.  The report of the November 2004 VA ear 
disease examination shows that the examiner requested 
additional testing, specifically magnetic resonance imaging 
(MRI) and a computed tomography (CT) scan, to better 
determine the etiology.  These studies were completed in 
December 2004.  However, as the veteran's representative 
points out in the May 2006 Informal Hearing Presentation, 
there is no indication that the VA examiner ever reviewed the 
test results and offered a final opinion as to the etiology 
of hearing loss and tinnitus.  A remand is required to 
address this error.   

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the 
examiner who conducted the November 2004 
VA ear disease examination.  If that 
examiner is not available, forward the 
claims folder to another appropriate 
physician.  Ask the examiner to review the 
examination report and the results from 
the December 2004 MRI and CT scan and to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
hearing loss and tinnitus is related to 
service.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The opinion should include a 
complete explanation.  If the examiner 
cannot provide the requested opinion 
without resorting to speculation, the 
report should so state.    

2.  Ensure proper completion of the above 
and any other necessary development, then 
readjudicate the issues on appeal.  If 
either issue remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


